  Case 8:20-cv-00197-JVS-DFM Document 18 Filed 04/17/20 Page 1 of 6 Page ID #:171

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          SACV 20-00197 JVS(DFMx)                                      Date   4/17/20

 Title             Andrew Headley et al v. FCA US, LLC


 Present: The                    James V. Selna, U.S. District Court Judge
 Honorable
                         Lisa Bredahl                                         Not Present
                         Deputy Clerk                                       Court Reporter
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                          Not Present                                         Not Present

 Proceedings:           [IN CHAMBERS] Order Regarding Motion to Remand

       Plaintiffs Andrew Headley and Emily Headley (the “Headleys”) move to remand
this action to the Orange County Superior Court. Mot., ECF No. 12-1. Defendant FCA
US, LLC (“FCA”) opposes the motion. Opp’n, 13. The Headleys replied. Reply, ECF
No. 16.

         For the following reasons, the Court DENIES the motion.

                                                    I. BACKGROUND

     The Headleys filed this action in the Superior Court of the State of California,
Orange County (Case No. 30-2019-01091165-CUBC-CJC). Compl., ECF No. 1-2. The
Complaint alleged the following.

       On or about March 23, 2013, the Headleys purchased a 2013 Dodge Dart vehicle
manufactured or distributed by FCA. Id. at ¶ 7. The Headleys received an express
written warranty, including a 3 year/36,000 mile bumper to bumper warranty and a 5
year/100,000 mile power train warranty. Id. at ¶ 8. During the period the warranty was
effective, the vehicle contained or developed a series of defects including, among others,
issues with the transmission. Id. at ¶ 9. Such defects substantially impaired the use,
value or safety of the vehicle. Id. FCA and its representatives have been unable to repair
the vehicle to conform with the warranties. Id. at ¶ 11. As a result of such, the Headleys
were damaged “in a sum to be proven at trial in an amount that is not less than
$25,001.00.” Id. at ¶ 10. The complaint asserts the following claims: (1) violation of
subdivision (D) of Civil Code Section 1793.2; (2) violation of subdivision (B) of Civil
Section 1793.2; (3) violation of subdivision (A)(3) of Civil Code Section 1793.2; (4)
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 6
  Case 8:20-cv-00197-JVS-DFM Document 18 Filed 04/17/20 Page 2 of 6 Page ID #:172

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES - GENERAL
 Case No.       SACV 20-00197 JVS(DFMx)                           Date   4/17/20

 Title          Andrew Headley et al v. FCA US, LLC

breach of express written warranty; and (5) breach of the implied warranty of
merchantability. Id. at ¶¶ 7- 32.

         On January 30, 2020, FCA removed the action to this Court. Removal, ECF No. 1.



                                   II. LEGAL STANDARD

       Under 28 U.S.C. § 1441(a), a defendant may remove a civil action from state court
to federal court if the parties may have originally filed the case in federal court. City of
Chicago v. Int’l Coll. of Surgeons, 522 U.S. 156, 163, (1997). Where removal is based
on diversity, (1) the citizenship of the plaintiff must differ from the citizenship of all
defendants and (2) the amount in controversy must exceed $75,000, exclusive of interest
and costs. 28 U.S.C. § 1332(a). District courts have diversity jurisdiction over “citizens
of a State and citizens or subjects of a foreign state.” 28 U.S.C. § 1332(a)(2). District
courts, however “shall not have original jurisdiction under [section 1332(a)(2)] of an
action between citizens of a State and citizens or subjects of a foreign state who are
lawfully admitted for permanent residence in the United States and are domiciled in the
same State.” Id. (emphasis added).

       The Ninth Circuit has directed courts to “strictly construe the removal statute
against removal jurisdiction,” so that any doubt as to the right of removal is resolved in
favor of remanding the case to state court.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th
Cir. 1992). Thus, the removing party bears the burden to demonstrate that removal was
proper. Emrich v. Touche Ross & Co., 846 F.2d 1190, 1195 (9th Cir. 1988).

                                      III. DISCUSSION

         1.      Rule 7-3

       FCA argues that the Headleys are not in compliance with Local Rule 7-3 because
(1) the motion notice does not contain the required language; and (2) while Attorney Kim
sent a letter to counsel for FCA on March 2, 2020, the letter contained no response date
and Attorney Kim made no attempt to schedule a conference. Opp’n, 6.

CV-90 (06/04)                        CIVIL MINUTES - GENERAL                          Page 2 of 6
  Case 8:20-cv-00197-JVS-DFM Document 18 Filed 04/17/20 Page 3 of 6 Page ID #:173

                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES - GENERAL
 Case No.       SACV 20-00197 JVS(DFMx)                           Date   4/17/20

 Title          Andrew Headley et al v. FCA US, LLC

        Local Rule 7-3 requires that the parties “meet and confer” in advance of filing such
a motion “to discuss thoroughly, preferably in person, the substance of the contemplated
motion and any potential resolution.” (Italics supplied.) The conference must occur at
least seven (7) days prior to the filing of the motion. Id. In the notice of the motion, the
moving party must include a statement to the effect: “This motion is made following the
conference of counsel pursuant to Local Rule 7-3, which took place on [date].” The
Headley’s motion is procedurally defective because it does not include the required
statement in the language in the notice. However, the Declaration of Attorney Esther
Kim states: “[o]n March 2, 2020, Plaintiffs sent a letter to Defendants explaining that the
case was improperly removed and requesting that Defendants stipulate to remand the case
back to state court” and attaches a copy of the meet and confer letter. Kim Decl., ¶ 3,
ECF No. 12-2. While Local Rule 7-3 describes a preference for in-person meetings, the
letter to opposing counsel suggests an effort to comply with the rule. While the Court
will consider the Motion in this instance, the Court warns counsel that Rule 7-3 and Rule
7-4 will be strictly enforced in the future and reminds counsel that the Court expects
counsel to make meaningful attempts at scheduling meet and confer conferences.

         2.      Amount in Controversy

        The Headleys argue that the complaint does not contain any allegations that
indicate that the amount in controversy exceeds $75,000. Mot., 4-6. They argue that
they only allege that they “suffered damages in a sum to be proven at trial in an amount
that is not less than $25,001.00.” Mot., 6. They argue in their pleadings that such
“damages” reference total damages including civil money penalties. Id. However, the
Headleys do not stipulate that their damages are not in excess of $75,000. See Kim
Decl., Ex., ECF 12-3; Mot., 2, n1. The Headleys also argue that FCA has proffered no
evidence as to why under their calculations which presume that the $25,001.00 are only
actual damages, the Headleys are entitled to the maximum penalties allowed under the
Song-Beverly Act. Mot., 7. They further argue that restitution is subject to a “mileage
offset” which would further reduce their actual damages. Id. Finally, they argue that
FCA has not shown that the inclusion of attorneys fees in this case would show that the
amount in controversy has been met. Id. at 8.

      Under the preponderance of the evidence standard applicable here, “the defendant
must provide evidence establishing that it is ‘more likely than not’ that the amount in
controversy exceeds that amount.” Sanchez v. Monumental Life Ins. Co., 102 F.3d 398,
CV-90 (06/04)                        CIVIL MINUTES - GENERAL                         Page 3 of 6
  Case 8:20-cv-00197-JVS-DFM Document 18 Filed 04/17/20 Page 4 of 6 Page ID #:174

                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES - GENERAL
 Case No.       SACV 20-00197 JVS(DFMx)                           Date   4/17/20

 Title          Andrew Headley et al v. FCA US, LLC

404 (9th Cir. 1996). While the Headleys claim in their pleadings that the $25,001.00 sum
includes civil money penalties, nothing in the complaint suggests that and the fact that
they do not stipulate that their damages are less than $75,000 makes this suspect.
Additionally, the word “damages” is distinct from penalties. See Washington Cty.
Unified Sewerage Agency v. First State Ins. Co., 81 F.3d 171 (9th Cir. 1996). Whereas
damages are designed to compensate an injured party, penalties are designed to deter
undesirable conduct. Id. Thus, on the face of the complaint, the Headleys contention in
the complaint that “damages” are not less than $25,001.00 do not include civil money
penalties. Additionally, the Headleys own complaint alleges that FCA’s conduct was
“willful” and that they are entitled to a civil money penalty of two time their actual
damages. See e.g., Compl., ¶¶ 13-14. This alone would make the amount in controversy
exceed $75,000. See Chism v. FCA US LLC, 2020 WL 777300, at *2 (C.D. Cal. Feb.
18, 2020) (finding that an action alleging damages in an amount not less than $25,001.00,
and alleging willful conduct under the Song-Beverly Act which thereby entitled plaintiffs
to the maximum penalties, was sufficient to place the amount in controversy above
$75,000). Further, the Retail Installment Sale Contract for the vehicle states the total sale
price of the vehicle at issue was $31,946.48. See Ahsleigh Gideon (“Gideon”) Decl., ¶6,
Ex. B, ECF No. 14. Under the Song-Beverly Act, if the Headleys are successful in
proving their case, they are entitled to recover the total amount paid or payable. Cal. Civ.
Code §§ 1793.2(d), 1794. If this amount is multiplied by three, damages exceed $75,000
without including attorneys fees. As to the attorneys fees, FCA cites to a series of cases
where attorneys litigating actions arising out of the Song Beverly Act have been awarded
in excess of $60,000. See Opp’n 15, n.1. They note that counsel for the Headleys sought
more than $250,000 in an action that went to trial and was awarded $213,447.50. Jerry
Zomorodian v. BMW of North America, LLC, 2:17-cv-05061-DMG-PLA, ECF No. 136.
In light of all of the foregoing factors and considering the amount of damages as stated by
plaintiff, the cost of the vehicle, the amount of civil penalties at issue, and likely future
attorneys fees, the Court finds that the amount in controversy more than likely exceeds
$75,000.

         3.      Complete Diversity

      The Headleys argue for the first time in their reply, presumably in response to
FCA’s contention in the introduction of their brief that the Headleys are citizens of
California, that FCA has failed to carry its burden of demonstrating that complete
diversity exists. Reply, 6. Although the Ninth Circuit has not squarely addressed
CV-90 (06/04)                         CIVIL MINUTES - GENERAL                         Page 4 of 6
  Case 8:20-cv-00197-JVS-DFM Document 18 Filed 04/17/20 Page 5 of 6 Page ID #:175

                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES - GENERAL
 Case No.       SACV 20-00197 JVS(DFMx)                           Date   4/17/20

 Title          Andrew Headley et al v. FCA US, LLC

whether a person’s residence constitutes prima facie evidence of that party’s domicile,
other circuits have concluded that a person’s residence constitutes prima facie evidence
of domicile and citizenship. Compare Mondragon v. Capital One Auto Fin., 736 F.3d
880, 886 (9th Cir. 2013) (holding residence as prima facie evidence of domicile) and
NewGen, LLC v. Safe Cig, LLC, 840 F.3d 606, 614 (9th Cir. 2016) (holding same) with
Ehrman v. Cox Commc’ns, Inc., 932 F.3d 1223, 1228 (9th Cir. 2019) (“Although the
district court focused much of its analysis on the question of whether allegations of a
party’s residency constitutes prima facie evidence of that party’s domicile, we need not
address that issue today.”); Hollinger v. Home State Mut. Ins. Co., 654 F.3d 564, 571
(5th Cir. 2011); State Farm Mut. Auto. Ins. Co. v. Dyer, 19 F.3d 514, 520 (10th Cir.
1994) (holding residence is prima facie evidence of domicile). The Headleys cite to
Kanter v. Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001) in support of their
position. But Kanter, is inapplicable here because Kanter considered a notice of removal
stating that plaintiffs were merely “residents” of California. Here, FCA has alleged the
Headleys are citizens of California. See Removal, ¶13.

       The longstanding principle that controls is that “[t]he place where a person lives is
taken to be his domicile until facts adduced establish the contrary.” Anderson v. Watt,
138 U.S. 694, 706 (1891). Therefore, this Court finds that a person’s residence is prima
facie evidence of domicile and citizenship.
Notably, the Headleys do not claim they are citizens of another state. Furthermore, FCA
is a Delaware limited liability company whose ultimate parent is a foreign entity. Gideon
Decl., ¶ 5, ECF No. 1-1. See Johnson v. Columbia Properties Anchorage , LP, 437 F.3d
894, 899 (9th Cir. 2006); Cosgrove v. Bartolotta, 150 F.3d 729, 731 (7th Cir. 1998); Keith
v. Black Diamond Advisors, Inc., 48 F. Supp. 2d 326, 329-30 (S.D. N.Y. 1999).
Accordingly, complete diversity exists.

      Given that the amount in controversy likely exceeds $75,000 and there is complete
diversity of citizenship, remand here would be inappropriate.

                                     IV. CONCLUSION

         For the foregoing reasons, the Court DENIES the motion.

                 IT IS SO ORDERED.

CV-90 (06/04)                        CIVIL MINUTES - GENERAL                         Page 5 of 6
  Case 8:20-cv-00197-JVS-DFM Document 18 Filed 04/17/20 Page 6 of 6 Page ID #:176

                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES - GENERAL
 Case No.       SACV 20-00197 JVS(DFMx)                                     Date     4/17/20

 Title          Andrew Headley et al v. FCA US, LLC

                                                                                               :     0

                                                     Initials of Preparer      lmb




CV-90 (06/04)                        CIVIL MINUTES - GENERAL                                       Page 6 of 6
